. OFFICEOF
                                                                               APPELLATE COURTS
                                STATE OF MINNESOTA                                   MAY 18 2015
                                  IN SUPREME COURT
                                                                                   FILED
                                         Al4-1076


In re Petition for Disciplinary Action against
Joseph Michael Capistrant, a Minnesota Attorney,
Registration No. 187112.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Joseph Michael Capistrant committed

professional misconduct warranting public discipline, namely, failure to promptly return

client files, in violation of Minn. R. Prof. Conduct 1.16(d); failure to inform a client that

his Wisconsin law license had been suspended and neglecting two lawsuits in Wisconsin,

in violation of Wis. R. Prof. Conduct 20:1.3, 20:1.4, 20:8.4(c), and 20:8.4(d); and failure

to cooperate with a disciplinary investigation, in violation of Minn. R. Prof. Conduct

8.1(b) and Rule 25(a), Rules on Lawyers Professional Responsibility (RLPR). After

respondent filed an answer to the petition, we referred the matter to a referee.

       The referee made findings, conclusions, and a recommendation.               The referee

concluded that respondent committed the misconduct alleged in the petition and that three

aggravating favors were present.        The referee recommended that respondent be

indefinitely suspended with no right to petition for reinstatement for 6 months.

       Because no party ordered a transcript of the proceedings before the referee, the

referee's findings and conclusions are conclusive. See Rule 14(e), RLRP. We issued a
briefing schedule.     In his brief, the Director recommends that the court impose the

6-month suspension recommended by the referee. Respondent did not file a brief with

this court.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED that:

        1.      Respondent Joseph Michael Capistrant is indefinitely suspended from the

practice of law, effective 14 days from the date of the filing of this order, with no right to

petition for reinstatement for 6 months.

        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination, satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR, and proof of compliance with the

terms of respondent's criminal probation.

        3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        Dated: May 18, 2015

                                                  BY THE COURT:




                                                  Associate Justice




                                              2